Title: To George Washington from Robert Denny, 12 July 1790
From: Denny, Robert
To: Washington, George

 

Sir
Annapolis, [Md.] July 12th 1790

Permit me Sir thro the recommendation transmitted by Governor Howard, to Solicit your Excellency to be nominated Commissioner of the loan Office in this State, should the Act which is now before Congress be carried into execution. I make this Application with some reluctance as I can easily conceive the vast number that are presented to you on the same subject, and it can be no very pleasing task to your Excellency to reject urgent & pressing solicitations, which must consequently happen, for out of the many applicants there can be but one successfull candidate—The public Delinquency has rendered this measure expedient, from which circumstances I presume with more confidence to claim the attention of its Justice and generosity. The Office of Auditor General of this State which I now hold, I think its probable next Session of Assembly will be Abolished, and I would look forward for the support of a family, which I wish to be enabled to effect with as much credit as possible, its an object superior to every other and I hope will be an Apology for my addressing your Excellency at this time. the duty of Commissioner I am persuaded I could fully execute agreeable to the intentions of the legislature, which will always be my greatest wish. I am with respect your Excellencys Most Obedt & Hble Servt

Robt Denny

